Y Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: 
The recitation “hypochondroplasia” appears in Line 3 of claim 3 and repeated in Line 4 of claim 3, the repeated word should be removed.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
The recitation “endonchondral” on Page 1 Line 10 should read endochondral.
The recitation “as well as and” on Page 1 Line 15 should be corrected  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over L. Legeai-Mallet et. al. (US Publication No. 20160051549A1, published on February 25, 2016, herein referred to as “Legeai-Mallet” ) in view of Jin et. al. (Human Molecular Genetics, 2012, Dec 15, herein referred to as “Jin”), and Matsushita et. al. (Journal Neurosurgery Pediatrics, 2017, Jan, herein referred to as “Matsushita”). 
With regard to claim 1, Legeai-Mallet teach a method for treating FGFR3-related skeletal diseases which comprises the step of administering at least one antagonist of the FGFR3 tyrosine kinase receptor, or a composition comprising such an antagonist, to a subject in need thereof [0016]. Legeai-Mallet teach that one of the compounds used in the method of treating FGRF3-related disease is the FGFR3 inhibitors, BGJ-398 (Infigratinib) as disclosed in Table B (compound 1h) [0081]. The teaching of using BGJ-398 as FGFR3 inhibitor for treating FGFR3-related skeletal diseases meets the limitation of claim 1 terms, treating a FGFR3-related skeletal disease comprising administering an effective amount of Infigratinib.
Legeai-Mallet do not teach administering BGJ-398 to a pregnant subject. 
Jin teach a method of treating FGFR3-related thanatophoric dysplasia type II using FGFR3 inhibitor, peptide P3 (VSPPLTLGQLLS). Jin treated pregnant Fgfr3Neo-K644E/+ mice with P3 from embryonic Day (ED) 16.5 until birth. Examination of the long bones of newborn pups showed that treatment with P3 alleviated the shortening of long bones in TDII mice (Page 5447). 
Matsushita teach a method of treating FGFR3 related Foramen magnum stenosis, one of the serious neurological complications in achondroplasia comprising administering a FGFR3 inhibitor, Meclozine to pregnant mice carrying Fgfr3ach offspring [Page 92]. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of treating FGFR3-related skeletal diseases by administering an effective amount of Infigratinib (BGJ-398) as taught by Legeai-Mallet by administering the FGFR3 inhibitor to a pregnant subject with FGFR3-related mutation in order to treat the fetus.
One of ordinary skill in the art would be motivated to treat FGFR3-related skeletal diseases by administering Infigratinib to the pregnant subject with a reasonable expectation of success, because both Jin and Matsushita demonstrate that administering FGFR3 inhibitors to a pregnant subject will provide treatment to the fetus.  
With regard to claims 2 and 3, Legeai-Mallet teach that the FGFR3-related skeletal disease which is caused by constitutively active mutant of the FGFR3 [0047], includes but is not limited to thanatophoric dysplasia type I, thanatophoric dysplasia type II, hypochondroplasia, achondroplasia and SADDAN (severe achondroplasia with developmental delay and acanthosis nigricans) [0050].
With regard to claims 4 and 5, Legeai-Mallet teach that the FGFR3-related skeletal disease which is caused by constitutively active mutant of the FGFR3 is
craniosynostosis and Muenke syndrome [0058].  
With regard to claim 6, Legeai-Mallet administered daily subcutaneous doses of Infigratinib [0147]. Further, Matsushita teach oral administration of the FGFR3 inhibitor, Meclozine (Page 92, Maternal Administration of Meclozine). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.A./Examiner, Art Unit 4162                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635